82479: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26138: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82479


Short Caption:NEVIUS VS. STATE, DEP'T OF CORR.Court:Supreme Court


Related Case(s):68047, 81877


Lower Court Case(s):White Pine Co. - Seventh Judicial District - CF-1211022Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantThomas Nevius
					In Proper Person
				


RespondentThe State of Nevada Department of CorrectionsAaron D. Ford
							(Attorney General/Carson City)
						Jared M. Frost
							(Former)
						
							(Attorney General/Las Vegas)
						Frank A. Toddre, II
							(Attorney General/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


02/16/2021Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


02/16/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-04515




02/16/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-04518




02/18/2021Notice/IncomingFiled Notice of Substitution of Counsel (Frank A. Toddre, II, Senior Deputy Attorney General as counsel for respondents in place of Jared Frost, Senior Deputy Attorney General). (SC)21-04899




02/22/2021Order/ProceduralFiled Order Directing Transmission of Record.  Record on Appeal due:  30 days.  (SC)21-05195




03/02/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 05/02/17 and 04/24/19. To Court Reporter: None listed. (SC)21-06066




03/02/2021Order/ProceduralFiled Order. At this stage of the proceedings, this court is unable to determine which transcripts, if any, are necessary for this court's review on appeal. This court will consider the necessity of transcripts and may order their preparation at a later date. (SC)21-06145




03/04/2021MotionFiled Proper Person Appellant's Motion for Extension of Time for Docketing Statement Civil Appeals. (SC)21-06405




03/08/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until April 8, 2021, to file and serve the docketing statement.  (SC)21-06710




03/16/2021MotionFiled Proper Person Appellant's Motion for Extension of Time For Docketing Statement Civil Appeals. (SC)21-07622




03/17/2021Order/ProceduralFiled Order Granting Motion. Appellant's docketing statement due: May 10, 2021. (SC)21-07684




03/19/2021MotionFiled Proper Person Appellant's Request to be Appointed Counsel.  (SC)21-07985




03/22/2021Record on Appeal DocumentsFiled Record on Appeal - Volume 1. (SC)21-08145




03/22/2021Record on Appeal DocumentsFiled Record on Appeal - Volume 2. (SC)21-08146




03/22/2021Record on Appeal DocumentsFiled Record on Appeal - Volume 3. (SC)21-08147




04/12/2021Order/ProceduralFiled Order Denying Motion.  Appellant's pro se motion for the appointment of counsel is denied at this time.  (SC)21-10363




05/10/2021Docketing StatementFiled Proper Person Appellant's Docketing Statement.  (SC)21-13322




07/08/2021MotionFiled Respondent's Motion to Dismiss Appeal. (SC)21-19689




07/28/2021Order/ProceduralFiled Order. To date, appellant has failed to file the opening brief.  Respondent has filed a motion to dismiss this appeal based on appellant's failure to file the opening brief. This court takes no action on the motion to dismiss at this time. Appellant's opening brief due: 21 days. (SC)21-21823




09/09/2021Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." SNP21 - RP/LS/AS (SC)21-26138




10/04/2021RemittiturIssued Remittitur. (SC)21-28328




10/04/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


10/20/2021RemittiturFiled Remittitur. Received by County Clerk on October 6, 2021. (SC)21-28328





Combined Case View